UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):November 22, 2011 Tegal Corporation (Exact Name of Registrant as Specified in Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-26824 (Commission File Number) 68-0370244 (I.R.S. Employer Identification No.) 140 Second Street, Suite 318 Petaluma, CA 94954 (Address of Principal Executive Offices) (707) 763-5600 (Registrant’s telephone number, including area code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events On November 22, 2011,Tegal Corporation (the “Company”) completed a $300,000 strategic investment in NanoVibronix Inc., a private company that develops medical devices and products that implement its proprietary therapeutic ultrasound technology.A copy of the Company’s press release is filed as an exhibit to this Report on Form 8-K. Item 9.01. Financial Statements and Exhibits (d) Exhibits Press Release dated November 29, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:November 29, 2011 TEGAL CORPORATION By: /s/Christine Hergenrother Name: Christine Hergenrother Title: Chief Financial Officer
